STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                      UNPUBLISHED
In re WALENTOWSKI, Minors.                                            December 20, 2018

                                                                      No. 343599
                                                                      Monroe Circuit Court
                                                                      Family Division
                                                                      LC No. 16-023797-NA


Before: CAVANAGH, P.J., and SERVITTO and CAMERON, JJ.

PER CURIAM.

         Respondent-mother appeals as of right the order terminating her parental rights to her two
minor children, RW and AW, under MCL 712A.19b(3)(c)(i) (conditions that led to adjudication
continue to exist), (c)(ii) (other conditions exist that led to jurisdiction have not been rectified),
(g) (failure to provide proper care and custody),1 and (j) (reasonable likelihood that children will
be harmed if returned to parent). The parental rights of respondent-father were also terminated
by the court, but respondent-father has not appealed the court’s order of termination. On appeal,
respondent-mother challenges the trial court’s best-interest determination. We affirm.

        Respondent-mother argues that the trial court erred when it concluded that termination
was in the best interests of the children because (1) the paternal grandfather who accepted the
relative placement required financial assistance to care for the children, and respondent-mother’s
parental rights were terminated in part because of her insufficient income; (2) the children did
not have their own rooms at the paternal grandfather’s home, and respondent-mother’s parental
rights were terminated in part because the children did not have their own rooms at respondent-
mother’s home; and (3) the trial court failed to consider each child’s best interests individually.
We disagree.




1
  MCL 712A.19b(3)(g) has been amended, effective June 12, 2018. See 2018 PA 58. The
statute, as amended, states “[t]he parent, although, in the court’s discretion, financially able to do
so, fails to provide proper care or custody for the child and there is no reasonable expectation
that the parent will be able to provide proper care and custody within a reasonable time
considering the child's age.” MCL 712A.19b(3)(g) as amended by 2018 PA 58. The revised
version of the statute is inapplicable because the order was entered on April 24, 2018.


                                                 -1-
        The lower court must determine whether termination of parental rights is in a child’s best
interest using the preponderance of the evidence standard. In re Moss, 301 Mich. App. 76, 90;
836 NW2d 182 (2013). This Court reviews the lower court’s findings for clear error. MCR
3.977(K). “[T]he court’s decision regarding [a] child’s best interest” is also reviewed for clear
error. In re Williams, 286 Mich. App. 253, 271; 779 NW2d 286 (2009) (quotation marks and
citation omitted). A finding is clearly erroneous if, “ ‘although there is evidence to support it, the
reviewing court on the entire evidence is left with the definite and firm conviction that a mistake
has been made.’ ” Id. (citation omitted). Clear error review requires a lower court’s decision to
strike this Court “as more than just maybe or probably wrong.” Id. Regard also must “be given
to the special opportunity of the trial court to judge the credibility of the witnesses who appeared
before it.” In re Ellis, 294 Mich. App. 30, 33; 817 NW2d 111 (2011).

         MCL 712A.19b(5) states that “[i]f the court finds that there are grounds for termination
of parental rights and that termination of parental rights is in the child’s best interests,” the court
must terminate the parent’s rights. MCL 712A.19b(5). In making the best interest
determination, “the court may consider the child’s bond to the parent, the parent’s parenting
ability, the child’s need for permanency, stability, and finality, and the advantages of a foster
home over the parent’s home.” In re Olive/Metts Minors, 297 Mich. App. 35, 41-42; 823 NW2d
144 (2012) (citations omitted).

        First, respondent-mother argues that the court erred when it terminated her parental rights
in part because of her insufficient income and because the paternal grandfather, who also had
insufficient income, would receive an adoption subsidy upon termination of respondent-mother’s
parental rights. Respondent-mother’s argument misconstrues the trial court’s best-interest
determination.

        The trial court did not weigh the paternal grandfather’s financial difficulties in his favor,
nor did it terminate respondent-mother’s parental rights because the paternal grandfather needed
an adoption subsidy to provide for the children. Instead, the trial court acknowledged that the
paternal grandfather was in “somewhat of a tenuous situation economically,” and found that,
despite his limited income, the paternal grandfather had managed to provide for all of the
children’s needs for the duration of the case. Indeed, it was in spite of the paternal grandfather’s
economic situation that the trial court weighed the advantages of the grandfather’s home over the
advantages of respondent-mother’s home. For two years, the paternal grandfather had provided
the “home and the forever home for the children and [had] provided for all of their needs.”
Furthermore, the trial court found that “[b]etween [the paternal grandfather’s] income and the
income of his elderly mother and . . . the home that he resides in that currently is owned by her,
he’s able to provide for the children, [and] maintain suitable housing with everything in working
order.” While the trial court agreed with petitioner’s argument that the adoption subsidy would
help “economically,” the trial court also found that by terminating respondent-mother’s parental
rights and making the children available for adoption, the children would benefit “physically,
psychologically, [and] emotionally.”

        Second, respondent-mother argues the trial court erred because it favored the paternal
grandfather’s living arrangement over her living arrangement even though neither could provide
separate rooms for the children. Again, respondent-mother misconstrues the trial court’s
rationale.

                                                 -2-
         The trial court did not find that respondent-mother’s home, or more specifically the home
of respondent-mother’s parents, was unsuitable for the children because the children would not
each have their own bedroom. Instead, the trial court found that the factor of “permanency,
stability, and finality” weighed in favor of termination of parental rights because of respondent-
mother’s “unstable track record.” Particularly, the trial court highlighted respondent-mother’s
recent return to her parents’ home, and her “unstable track record . . . of housing . . . and bad
choices in relationships[, which] shows that she’s not able to provide stability for both herself
and security for herself but most significantly for the kids.” While the foster care worker did
testify at trial that she believed each child should have their own bedroom, the trial court did not
appear to rely on this belief because it did not refer to the particular characteristics of the home
of respondent-mother’s parents whatsoever in its best-interest determination. Regardless, the
fact remained that the major concern was allowing RW and AW to share a room, which was not
the arrangement with the paternal grandfather.

        Finally, respondent-mother argues that the trial court failed to make separate best-interest
determinations for AW and RW. Trial courts must consider “the best interests of each child
individually.” In re Olive/Metts Minors, 297 Mich. App. at 42. While keeping siblings together is
typically in the best interests of each child, “if keeping the children together is contrary to the
best interests of an individual child, the best interests of that child will control.” Id. (quotation
marks and citations omitted). However, this Court has clarified that “if the best interests of the
individual children significantly differ, the trial court should address those differences when
making its determination of the children’s best interests.” In re White, 303 Mich. App. 701, 715;
846 NW2d 61 (2014). The trial court does not err simply because “it fails to explicitly make
individual and—in many cases—redundant factual findings concerning each child’s best
interests.” Id. at 716.

         On appeal, respondent-mother focuses on the differences in bond, arguing that she has a
stronger bond with AW than RW. See In re Olive/Metts Minors, 297 Mich. App. at 41-42 (stating
that one best interest factor is “the child’s bond to the parent”). The foster care worker stated
that AW “love[d] spending time with [respondent-mother],” whereas RW and respondent-
mother’s relationship was “[s]trained” because RW blamed respondent-mother for the family’s
separation, and believed that respondent-mother favored AW over him. However, the trial court
weighed the existing parent-child bond of the children in respondent-mother’s favor, concluding
that “a bond exists” between respondent-mother and both her children. Instead, the remaining
best-interest factors applied equally to both children, and those factors, such as lack of income,
housing, failure to comply with the case service plan, advantages of the foster home, and the
children’s need of permanency and stability—vastly outweighed the favorable parental bond. To
make separate factual findings on these points would have been redundant and was not necessary
to the trial court’s best-interest determination.

        Additionally, respondent-mother argues that, because her parenting ability differed
between AW and RW, the trial court should have analyzed that factor separately. See In re
Olive/Metts Minors, 297 Mich. App. at 41-42 (stating that one best interest factor is “the parent’s
parenting ability”). The trial court found that respondent-mother’s parenting ability was
deficient as to both AW and RW because during visitations respondent-mother would focus her
efforts on RW and his special needs, causing her to neglect AW. Respondent-mother argues that
this finding suggests that if her parental rights to RW were terminated she would have the

                                                -3-
requisite parenting ability to appropriately parent AW. However, this argument ignores the other
aspects of her parenting ability as a best-interest factor.

        The trial court’s findings of facts established that respondent-mother was unable to
“properly parent the children physically, psychologically, emotionally, [and] economically,” all
of which are encompassed in the parenting-ability factor. Respondent-mother’s inconsistent
employment history and insufficient income demonstrated that she lacked a “viable substantial
track record of providing for the children’s economic needs,” and respondent-mother “[had]
substantially failed to provide for their material needs during this case.” Respondent-mother also
placed AW at risk of physical, psychological, and emotional harm through her continued “poor
judgment in maintaining co-dependent romantic relations, most recently with [a boyfriend], who
victimized [respondent-mother] just this past year.” Respondent-mother’s poor track record
involving romantic relationships is particularly dangerous for AW, who first came into care
because respondent-mother’s then live-in-boyfriend physically abused AW and caused her
“multiple injuries including a broken wrist, a rib fracture, multiple bruises from head to toe[,]
and [a] subdural bleed in her head.” In sum, the trial court’s findings of fact demonstrate that
respondent-mother’s parenting ability was deficient as to both children, and requiring the trial
court to consider her parenting ability individually for each child would have been redundant and
unnecessary. Therefore, the trial court did not clearly err when it determined that petitioner
established by a preponderance of the evidence that termination of respondent-mother’s parental
rights was in the children’s best interests.

       Affirmed.



                                                            /s/ Mark J. Cavanagh
                                                            /s/ Deborah A. Servitto
                                                            /s/ Thomas C. Cameron




                                               -4-